Citation Nr: 0708417	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-20 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1941 to 
March 1946.  He was a POW from April 1942 to August 1942.  He 
died in October 1997.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for cause of the veteran's death, finding that the appellant 
had not submitted new and material evidence to reopen the 
claim.  The RO later reopened the claim in the April 2006 
supplemental statement of the case, based on new and material 
evidence.  Irrespective of the RO's actions, the Board must 
decide whether the appellant has submitted new and material 
evidence to reopen the claim of service connection for cause 
of the veteran's death.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

After the RO denied entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 in March 2004, the appellant 
submitted a statement in February 2005 that she disagreed 
with the denial of her claim for death benefits.  Although 
the appellant submitted a valid notice of disagreement with 
the entire March 2004 rating decision, including her DIC 
claim based on 38 U.S.C.A. § 1318, given the decision 
rendered below the Board finds that this procedural error is 
harmless.  As discussed below, the Board has granted service 
connection for the cause of the veteran's death, which is one 
of the bases for establishing entitlement to dependency and 
indemnity compensation benefits.  Therefore, the issue of 
entitlement to dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1318 is moot and no further action in 
this regard is needed.




FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for cause of the veteran's death in February 2002.  
The appellant did not appeal the decision.

2.  Evidence received since the final February 2002 decision 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, is not cumulative 
or redundant, and raises a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for cause of the veteran's death.

3.  The veteran was a prisoner of war (POW) from April 1942 
to August 1942; he died in October 1997; the death 
certificate shows the cause of death was myocardial 
infarction.

4.  Regulations effective October 2004 now provide that 
service connection may be presumptively granted for former 
POWs under 38 C.F.R. § 3.309(c), for atherosclerotic disease 
or hypertensive vascular disease (including hypertensive 
heart disease) and their complications (including myocardial 
infarction, congestive heart failure, arrhythmia). 

5.  Resolving all doubt in the appellant's favor, a 
disability that presumably was incurred in service either 
caused or contributed substantially or materially to the 
cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The February 2002 RO decision denying entitlement to 
service connection for cause of the veteran's death is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.201, 20.302, 20.1103 (2006).

2.  New and material evidence having been received since the 
February 2002 RO decision, the claim for entitlement to 
service connection for cause of the veteran's death is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

3.  Resolving all doubt in the appellant's favor, the 
veteran's death was due to a disability that is presumed to 
have been incurred in service. 38 U.S.C.A. §§ 1110, 1116, 
1310 (West 2002); 69 Fed Reg 60083-60090; 38 C.F.R. §§ 3.303, 
3.307, 3.309. 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006). 

The Board has considered the appellant's claim to reopen 
entitlement to service connection for cause of the veteran's 
death, as well as her claim to substantiate service 
connection for cause of death on the merits, with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002), including the notice 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Given the favorable outcome below, however, no prejudice to 
the appellant could result from that adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

New and material evidence

The RO originally denied entitlement to service connection 
for cause of the veteran's death in February 2002, on the 
basis that there was no evidence of any in-service incurrence 
of the veteran's death-causing myocardial infarction.  The 
appellant submitted a statement within one year of the 
February 2002 decision that she wanted to reopen the claim.  
This is not considered a valid notice of disagreement.  See 
38 C.F.R. § 20.201.  As the appellant did not appeal the 
February 2002 decision, it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2006).  

The appellant filed a claim to reopen entitlement to service 
connection for cause of the veteran's death in December 2003.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2006).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence of record at the time of the last final RO decision 
in February 2002 included the service medical records, 
personnel records showing that the veteran was a POW from 
April 1942 to August 1942, and the death certificate, showing 
that the veteran died of myocardial infarction in October 
1997.  

Evidence received since the February 2002 rating decision 
includes a revision to 38 C.F.R. § 3.309(c), effective 
October 2004, providing that atherosclerotic disease or 
hypertensive vascular disease, including hypertensive heart 
disease, and their complications including myocardial 
infarction, congestive heart failure, and arrhythmia would be 
included as some of the diseases that are considered 
presumptively related to service if a veteran is a former 
prisoner of war, provided the rebuttable presumption 
provision of 38 C.F.R. § 3.307 are also satisfied.  69 Fed 
Reg 60083- 60090.  A February 2004 private medical record 
also was submitted, noting that the veteran died of 
myocardial infarction as a result of complication of his 
illnesses, diabetes mellitus and hypertensive cardiovascular 
disease.

This evidence is new, as it was not previously considered by 
the RO.  The evidence also is material, as it relates to an 
unestablished fact necessary to substantiate the claim, 
specifically a possible presumptive relationship between the 
veteran's death-causing myocardial infarction and his status 
as a POW.  This evidence raises a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for cause of the veteran's death.  The Board thus 
finds that this information constitutes new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a); and the 
claim is reopened. 38 U.S.C.A. § 5108.

Service connection for cause of death

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such 
evidence, the regulations require a showing that a service-
connected disability caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310(a), 3.312.

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.

In addition to the laws and regulations regarding service 
connection, the Board notes that a disease specific to former 
POWs listed in 38 C.F.R. § 3.309(c), will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during such period of service. 38 C.F.R. § 
3.307(a).

The Board notes that 38 C.F.R. § 3.309(c) has been recently 
revised. Whereas, previously, this section provided a 
presumption of service connection for only the cardiovascular 
disorder of beriberi heart disease, which included ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity, revisions in October 2004 
clearly indicate that, if a veteran is a former prisoner of 
war, certain diseases shall be service connected if manifest 
to a disability of 10 percent or more at any time after 
discharge, provided the rebuttable presumption provision of 
38 C.F.R. § 3.307 are also satisfied.  Diseases listed under 
this code now include atherosclerotic disease or hypertensive 
vascular disease, including hypertensive heart disease, and 
their complications including myocardial infarction, 
congestive heart failure, and arrhythmia. 69 Fed Reg 60083- 
60090; 38 C.F.R. § 3.309(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the veteran's October 1997 death certificate shows that he 
died of myocardial infarction and the personnel records show 
that he was a POW in service, the new revisions of 38 C.F.R. 
§ 3.309(c) apply.  Therefore, the veteran's myocardial 
infarction is presumed to be related to his service.  

This presumption can be rebutted, however, by evidence to the 
contrary.  See 38 C.F.R. § 3.307.  A February 2004 statement 
from a private physician, who indicated that he treated the 
veteran up until his time of death, notes that the veteran's 
myocardial infarction was a result of complication of his 
illnesses of diabetes mellitus and hypertensive 
cardiovascular disease.  Hypertensive cardiovascular disease 
is another disease that is presumptively related to former 
POWs; diabetes mellitus, however, is not.  See 38 C.F.R. 
§ 3.309(c).  Nonetheless, the veteran's official death 
certificate only notes myocardial infarction without any 
mention of diabetes mellitus.  There is no specific medical 
evidence relating the veteran's diabetes mellitus to the 
hypertensive cardiovascular heart disease.  Also, since the 
myocardial infarction was noted by the physician to be a 
complication from the hypertensive cardiovascular disease, at 
the least, this can be considered to have contributed 
substantially to cause the veteran's death.  See 38 C.F.R. § 
3.312.  

Upon review, the positive and negative evidence of record is 
equally-balanced.  For this reason, all doubt is resolved in 
the appellant's favor, and service connection for cause of 
the veteran's death is warranted under the provisions of 
38 C.F.R. § 3.309(c).  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for the cause of the 
veteran's death is reopened.

Entitlement to service connection for cause of the veteran's 
death is granted, subject to the rules and payment of 
monetary benefits.




______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


